  8:21-cv-00251-JMG-SMB Doc # 10 Filed: 08/16/21 Page 1 of 1 - Page ID # 170




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

MARVEL JONES,
            Plaintiff,
                                                        8:21-CV-251
vs.
                                                          ORDER
NEBRASKA DEPARTMENT OF
CORRECTIONAL SERVICES, et al.,

                   Defendants.


      This matter is before the Court on the Court's own motion pursuant to
28 U.S.C. §§ 455(a) & (b), which set forth the circumstances in which a judge
of the United States shall disqualify himself from a proceeding. This case could
implicate the circumstances described in § 455(a), requiring my recusal.


      IT IS ORDERED that I recuse myself from this case and that the
      Clerk shall refer this matter to the Chief Judge for reassignment.


      Dated this 16th day of August, 2021.


                                           BY THE COURT:



                                           John M. Gerrard
                                           United States District Judge
